EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Iwashko on September 24, 2021.
The application has been amended as follows: 

In the Claims:
Claim 5 is canceled. 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of:	
a storage device to store a register of the babysitters and include an embedded background application that requires renewal of a background check every predetermined number of years; a first apparatus to post a babysitting job via the program to the register of babysitters; and a second apparatus, comprising: a display unit to display the posted babysitting job from the register of the babysitters, based on . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


(II) US 20100174727 to Zappacosta et al. discloses a trusted localized peer-to-peer services marketplace including an available search module to search an available services database for available services responsive to receiving a search query from a potential service buyer, a wanted services search module to search a wanted services database for wanted services responsive to a receiving a search query from a service seller, and a display module coupled with the available services search module and the wanted services search module, the display module to display the results of the search queries, the display module further to display an option for the potential service buyer to automatically populate the wanted services database based on the received available services search query, and to display an option for the service seller to automatically populate the available services database based on the received wanted services search query. The search result page 600 also includes the interactive map 650 which illustrates the locations of the available services (e.g., the location of Bill's French 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625